FOURTH AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT AGREEMENT
 
This Fourth Amendment to Amended and Restated Revolving Credit Agreement (this
"Amendment") is executed as of July 16, 2007, among Mid-America Apartment
Communities, Inc. ("MAAC"), Mid-America Apartments, L.P. ("Mid-America"), the
financial institutions listed on Schedule 1, as amended or supplemented from
time to time (the "Lenders"), and Regions Bank, an Alabama banking corporation
and the successor-by-merger to AmSouth Bank, as Administrative Agent for the
Lenders, its successors and assigns (in such capacity, the "Administrative
Agent").
 
Recitals
 
A.           MAAC, Mid-America, certain Lenders and the Administrative Agent
entered into that certain Amended and Restated Revolving Credit Agreement dated
as of July 17, 2003, as amended by that certain First Amendment to Amended and
Restated Revolving Credit Agreement dated as of May 19, 2004, as amended further
by that certain Second Amendment to Amended and Restated Revolving Credit
Agreement dated as of May 23, 2005, and as amended further by that certain Third
Amendment to Amended and Restated Revolving Credit Agreement dated as of June
21, 2006 (as it may be amended further from time to time, the
"Agreement").  Unless otherwise defined in this Amendment, capitalized terms
shall have the meaning assigned to them in the Agreement.
 
B.           The Borrowers have requested that the Agreement be amended to
extend the Maturity Date defined in the Agreement and to amend certain other
terms.
 
C.           The parties to the Agreement desire to execute this Amendment to
evidence the extension of the Maturity Date and the modification of certain
other provisions set forth in the Agreement.
 
Agreement
 
NOW, THEREFORE, in consideration of the above Recitals, the parties hereby agree
as follows:
 
          1.           Section 1.1 of the Agreement is hereby amended by
replacing the amount of "Forty Million Dollars ($40,000,000.00)" with the amount
of "Fifty Million Dollars ($50,000,000.00)."  The parties agree that the
Aggregate Commitment is being increased to $50,000,000.00 on the date hereof.
 
          2.           Section 1.3 of the Agreement is hereby amended by
deleting the figure "$40,000,000.00" and replacing it with the figure
"$50,000,000.00."
 
          3.           The first three lines of Section 1.12 of the Agreement
are hereby deleted in their entirety and replaced with the following:  "Each
Eurodollar Loan shall have an Interest Period of one (1) day, thirty (30) days
or sixty (60) days (the "Interest Period") as the Borrowers specify in the
applicable Borrowing or Conversion Notice, except that:".
 
           4.           The introductory sentence and subsections (a) and (b) of
Section 1.13 of the Agreement are hereby deleted in their entirety and replaced
with the following:
 
1.13.       Interest
 
For each Loan (including Advances under the Swing Line Facility), the Borrowers
may elect that such Loan accrue interest at either the Base Rate or the
Eurodollar Rate.
 
 
(a)
Each Eurodollar Loan shall bear interest at the Eurodollar Rate on its unpaid
principal amount from the first to the last day in its applicable Interest
Period.  Accrued interest shall be payable on Eurodollar Loans on the last day
of the applicable Interest Period unless the Eurodollar Loan has an Interest
Period of one (1) day, in which case accrued interest thereon shall be payable
on the first day of each month.

 
 
(b)
Each Base Rate Loan shall bear interest at the Base Rate minus 100 basis points
on its unpaid principal amount from the date such Loan is made until
repaid.  Accrued interest shall be payable on Base Rate Loans on the first day
of each month.

 
    5.            Section 2.6 of the Agreement is hereby deleted in its entirety
and replaced with the following:
 
2.6.           Increase in Aggregate Commitment Amount
 
So long as no Default has occurred and is continuing, the Borrower shall have
the right from time to time to increase the Aggregate Commitment up to a maximum
of $60,000,000.00 by obtaining Regions Bank’s written approval, at Regions
Bank’s sole discretion. Such increase in the Aggregate Commitment shall be made
solely by Regions Bank. At such time as the increase in the Aggregate Commitment
is made by Regions Bank, (i) this Agreement shall be amended accordingly to
reflect the revised Aggregate Commitment and revised Proportionate Share of each
Lender and (ii) a new Note in the amount of such increase shall be executed by
the Borrowers in favor of Regions Bank. In no event shall the Aggregate
Commitment exceed $60,000,000.00 without the prior written approval of all of
the Lenders.
 
6.           Section 6.8(e) of the Agreement is hereby deleted in its entirety
and replaced with the following:


 
(e)
Fail to maintain at all times a consolidated Tangible Net Worth which is not
less than Eight Hundred Fifty Million Dollars ($850,000,000.00), which
calculation shall include accumulated depreciation.

 
7.           The definition of "Fair Market Value" set forth in Section 11.1 of
the Agreement is hereby deleted in its entirety and replaced with the following:
 
Fair Market Value shall be determined quarterly, on a "Net Operating Income"
basis, not later than the twenty-second (22nd) day of each calendar quarter, but
as of the last day of the immediately preceding calendar quarter, from the
Effective Date until the Termination Date of the Loans, by dividing the prior
calendar quarter's annualized Adjusted NOI of each Stabilized Property subject
to a Mortgage by 7.50% (with the exception of the Stabilized Properties known as
Reserve at Dexter Phase I, Phase II and Phase III, for which the cap
rate/denominator shall be 7.25%).


8.           The definition of "LIBOR" in Section 11.1 of the Agreement is
hereby amended by (i) deleting the words "page 3750 (or a successor page) of the
Dow Jones Telerate Screen" and replacing them with the words "Rueters Screen
LIBOR01 Page" and (ii) deleting the second reference to "the Dow Jones Telerate
Screen" and replacing it with a reference to "such page."


9.           The definition of "Margin" in Section 11.1 of the Agreement is
hereby deleted in its entirety and replaced with the following:


Margin shall mean 125 basis points.


10.           The definition of "Maturity Date" set forth in Section 11.1 of the
Agreement is hereby amended by replacing the date "May 24, 2008" with the date
"May 24, 2009."


11.           Schedule 1 to the Agreement is hereby deleted in its entirety and
replaced with the Schedule 1 attached hereto and made a part hereof.


12.           The notice address for the Administrative Agent on Schedule 3 to
the Agreement is hereby deleted in its entirety and replaced with the following
address:


Regions Bank
Regions Center
1900 5th Avenue North
Birmingham, Alabama 35203
Attn: Commercial Real Estate-Kerri Raines


13.           The notice address for the Borrowers on Schedule 3 to the
Agreement is hereby deleted in its entirety and replaced with the following
address:


Mid-America Apartment Communities, Inc.
6584 Poplar, Suite 300
Memphis, Tennessee 38138
Attention: Mr. Al Campbell


Mid-America Apartments, L.P.
6584 Poplar, Suite 300
Memphis, Tennessee 38138
Attention:  Mr. Al Campbell
 
14.           Exhibit F to the Agreement is hereby amended to reference the
revised cap rates set forth in the definition of "Fair Market Value" described
herein.
 
15.           In consideration of this Amendment, the Borrowers shall pay to the
Lenders on the date hereof an extension fee equal to 17.5 basis points of the
Aggregate Commitment ($87,500.00).  An additional extension fee shall be payable
by the Borrowers to the Administrative Agent on the date hereof pursuant to a
separate agreement between the Administrative Agent and the Borrowers.
 
16.           This Amendment shall not be effective until the following
conditions have been fulfilled:
 
 
a.
The Administrative Agent has received a fully executed original of this
Amendment and the other documents required by the Lenders in conjunction with
the increase/renewal transaction described herein;

 
 
b.
The fees required herein have been received by the Administrative Agent;

 
 
c
The Administrative Agent has received appropriate resolutions of the Borrowers
authorizing the transactions contemplated herein;

 
 
d.
The Administrative Agent has received an opinion of counsel to each of the
Borrowers, which opinion shall be satisfactory to the Administrative Agent in
all respects; and

 
 
e.
The Administrative Agent has received evidence of the payment of 2006 ad valorem
taxes for each Mortgaged Property.

 
Except as expressly amended hereby, the Agreement shall remain in full force and
effect in accordance with its terms.
 
Each Borrower represents and warrants that no Event of Default has occurred and
is continuing under the Agreement, nor does any event that upon notice or lapse
of time or both would constitute such an Event of Default exist.
 


 
[remainder of page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.
 


MID-AMERICA APARTMENT
COMMUNITIES, INC.
 
By:  /s/ Al Campbell
Name: Al Campbell
Title: Senior Vice President and Treasurer


 


 
MID-AMERICA APARTMENTS, L.P.
 
By: Mid-America Apartment Communities, Inc.
Its: Sole General Partner
 
By:  /s/ Al Campbell
Name: Al Campbell
Title: Senior Vice President and Treasurer

 
 

--------------------------------------------------------------------------------

 

Signature page to
Fourth Amendment to Amended and Restated Revolving Credit Agreement
 
REGIONS BANK,
in its individual capacity as Lender
and as Administrative Agent
 
By:  /s/ Kerri L.
Raines                                                         
Name:  Kerri L.
Raines                                                                
Title:  Assistant Vice
President                                                                           

 
 

--------------------------------------------------------------------------------

 





Signature page to
Fourth Amendment to Amended and Restated Revolving Credit Agreement
 
FIRST TENNESSEE BANK, N.A.
 
By:  /s/ Lee Hunter
Name:  Lee Hunter
Title:  Senior Vice President
 





 
 

